FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2014 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS ITEM 1 Translation of letter to the Buenos Aires Stock Exchange dated July 24, 2014. TRANSLATION Autonomous City of Buenos Aires, July 24, 2014 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref: YPF S.A. gives notice of an acquisition of Company shares in the market. Relevant Fact. Compliance with Article 23 of Chapter VII of the Buenos Aires Stock Exchange Regulations Dear Sirs: The purpose of this letter is to comply with the requirements of Article 23 of Chapter VII of the Buenos Aires Stock Exchange Regulations. In that connection, please be advised that on July 23, YPF S.A. acquired 15,000 of its ordinary Class D shares in book entry form, with par value of ARS$10 (ten Argentine pesos) per share and entitled to 1 (one) vote each, in the Buenos Aires Stock Exchange (“BCBA”), at an average price of ARS$354.19 per share, for a total amount of ARS$5,312,825.45. That same day, the Company acquired 5,000 of its American Depositary Shares (“ADS”) on the New York Stock Exchange (“NYSE”), at an average price of US$35.68 per ADS, for a total amount of US$178,414.00. Yours faithfully, Alejandro Cherñacov Market Relations Officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: July 24, 2014 By: /s/ Alejandro Cherñacov Name: Title: Alejandro Cherñacov Market Relations Officer
